ACCEPTED
                                                                                                           03-14-00774-CV
                                                                                                                   6526917
                                                                                                THIRD COURT OF APPEALS
                                                LAW OFFICE                                                 AUSTIN, TEXAS
                                                                                                      8/17/2015 3:06:38 PM
                                 DAVIS, GERALD & CREMER                                                  JEFFREY D. KYLE
                                     A P RO FESSIO N AL C O RPO RATIO N                                             CLERK
                                     111 C O N GRESS A VE ., S U ITE 1660
                                          A U STIN , T EXAS 78701

RYAN CLINTON                                                                       RECEIVED
                                                                                TELEPHONE    (512) IN
                                                                                                   537-9938
                                                                              3rd COURT      OF APPEALS
                                                                                       FAX (432)   687-1735
                                                                                  AUSTIN,
                                                                              EMAIL           TEXAS
                                                                                   : rdclinton@dgclaw.com
                                                                              8/17/2015 3:06:38 PM
                                                                                JEFFREY D. KYLE
                                            August 17, 2015                             Clerk



V IA EFSP
Jeffrey D. Kyle, Clerk
Third Court of Appeals
P. O. Box 12547
Austin, TX 78711-2547

       Re:     No. 03-14-00774-CV; Texas State Board of Veterinary Medical Examiners and
               Nicole Oria, in her Official Capacity as Executive Director v. Ellen Jefferson,
               D.V.M.

Dear Mr. Kyle:

       On Monday, August 10, 2015, the Texas Board of Veterinary Medical Examiners
(“TBVME”) and Nicole Oria, in her Official Capacity as Executive Director, filed a motion to abate
Dr. Ellen Jefferson’s appeal in this matter. In the alternative, the TBVME and Oria moved for
additional time to file their Appellees’ brief.

        On Friday, August 14, 2015, the TBVME and Oria withdrew their motion to abate and filed
a “substitute” motion merely requesting additional time to file their appellate brief. This letter is to
inform the Court that Dr. Jefferson no longer intends to file a response to the TBVME’s now-
withdrawn motion to abate, and does not oppose the TBVME’s request for additional time to file
their brief.

                                                  Yours very truly,


                                                  /s/ Ryan Clinton
                                                  Ryan Clinton
                                                  Counsel to Dr. Ellen Jefferson, DVM

RDC:jm
August 17, 2015
Page 2



cc:   V IA EFSP
      David F. Brown
      David P. Blanke
      Ewell, Brown & Blanke, LLP
      111 Congress Ave., 28th Floor
      Austin, TX 78701

      V IA EFSP
      Mr. Ted A. Ross
      Office of the Attorney General
        of Texas
      Administrative Law Division
      P. O. Box 12548
      Austin, TX 78711